In an action to recover damages for medical malpractice, etc., the plaintiffs appeal (1), as limited by their brief, from so much of an order of the Supreme Court, Dutchess County (Hillery, J.), dated April 23, 1998, as granted the motion of the defendant St. Francis Hospital for summary judgment dismissing the complaint insofar as asserted against it, and (2) from an order of the same court, dated August 18, 1998, which denied their motion, denominated as one to renew and reargue but which was, in effect, only to reargue.
Ordered that the appeal from the order dated August 18, 1998, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order dated April 23, 1998, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
Since the plaintiffs were precluded from offering evidence concerning matters about which they failed to provide information in the bill of particulars, they would be unable to prove the essential allegations of the complaint against the defendant St. Francis Hospital. Therefore, the Supreme Court’s grant of summary judgment to St. Francis Hospital was proper (see, Bock v Schiowitz, 168 AD2d 593). Bracken, J. P., Sullivan, Friedmann and Florio, JJ., concur.